DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2022 is being considered by the examiner.

Allowable Subject Matter
Claims 1-7, 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 16 and 19, the closest prior art, Burd (US Pub. 2019/0137520), discloses a handheld mid-infrared absorption spectrometer (MIRAS) system and method of spectroscopy (Figure 9) comprising: providing an infrared Micro-Electro-Mechanical System (MEMS) single element emitter light source (para [0027]), wherein the light source emits electromagnetic radiation in the wavelength range from 2.5pm to 14pm (Mid IR device; para [0025]; 2-25 microns); and providing a single-element IR detector to receive output energy having the absorption information from providing a scanning infrared spectral grating scanned with a stepping motor and configures so that incident energy having absorption information for the spectral absorption process of a sample is directed from the sample to the infrared spectral grating within a predefined threshold of a grating blaze angle.
Claims 2-7, 9-15, 17-18, 20 are allowed on the same basis as independent claims 1, 16 & 19 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884